                                     Case 2:19-cv-01027-JCM-NJK Document 32 Filed 01/10/20 Page 1 of 2



                       1       WENDY MEDURA KRINCEK, ESQ., Bar # 6417
                               Z. KATHRYN BRANSON, ESQ., Bar # 11540
                       2       DIANA G. DICKINSON, ESQ., Bar # 13477
                               LITTLER MENDELSON, P.C.
                       3       3960 Howard Hughes Parkway
                               Suite 300
                       4       Las Vegas, NV 89169-5937
                               Telephone:    702.862.8800
                       5       Fax No.:      702.862.8811
                               Email: wkincek@littler.com
                       6       Email: kbranson@littler.com
                               Email: ddickinson@littler.com
                       7
                               Attorneys for Defendant
                       8       SUTHERLAND GLOBAL SERVICES, INC.

                       9
                                                              UNITED STATES DISTRICT COURT
                    10
                                                                   DISTRICT OF NEVADA
                    11

                    12
                               SHELLEY CIMINI,
                    13
                                                 Plaintiff,                    Case No. 2:19-cv-01027-JCM-NJK
                    14
                               vs.                                             STIPULATION AND [PROPOSED] ORDER
                    15                                                         RESCHEDULING THE EARLY NEUTRAL
                               RICO WHITE individually;                        EVALUATION SESSION
                    16         SUTHERLAND GLOBAL SERVICES,
                               INC., DOES I through X, and ROE                 [FIRST REQUEST]
                    17         CORPORATIONS I through X,

                    18                           Defendants.

                    19

                    20                  Plaintiff SHELLEY CIMINI (“Plaintiff”) and Defendant SUTHERLAND GLOBAL

                    21         SERVICES, INC. (“Sutherland” or “Defendant”), by and through its respective counsel of record,

                    22         hereby submit this stipulation rescheduling the Early Neutral Evaluation (ENE) session previously

                    23         scheduled for January 10, 2020, before Honorable Judge Brenda Weksler (ECF No. 16). On January

                    24         7, 2020, Plaintiff’s counsel represented to the Court by phone and Defendant’s counsel by e-mail that

                    25         he was not going to be able to attend the ENE due to illness. The following day, the Court contacted

                    26         the parties with proposed dates to conduct the ENE and requested the parties file a stipulation to

                    27         continue the ENE to a mutually agreeable date. Therefore, pursuant to the Court’s instruction, the

                    28
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                                   Case 2:19-cv-01027-JCM-NJK Document 32 Filed 01/10/20 Page 2 of 2



                       1       parties stipulate to continue the ENE Session to March 18, 2020.

                       2
                               Dated: January 10, 2020                          Dated: January 10, 2020
                       3
                               Respectfully submitted,                          Respectfully submitted,
                       4

                       5
                               /s/ James J. Lee, Esq.                           /s/ Z. Kathryn Branson
                       6       JAMES J. LEE, ESQ.                               WENDY MEDURA KRINCEK, ESQ.
                               LEGAL OFFICES OF JAMES J. LEE                    Z. KATHRYN BRANSON, ESQ.
                       7                                                        DIANA G. DICKINSON, ESQ.
                                                                                LITTLER MENDELSON, P.C.
                       8
                               Attorney for Plaintiff                           Attorneys for Defendant
                       9       SHELLEY CIMINI                                   SUTHERLAND GLOBAL SERVICES, INC.
                    10

                    11                                                      ORDER
                                            IT IS SO ORDERED
                    12
                                        IT IS SO ORDERED that the ENE Session shall be held on ____________, 2020 at the hour
                    13                      DATED: January 13, 2020
                               of ___:___ _.m. In preparation for the ENE session, the attorneys for each party have already
                    14
                               submitted a confidential written evaluation statement for the Court’s in camera review one week prior
                    15
                               to the date __________________________________________________
                                           of the previously-scheduled ENE Session, pursuant to the parameters stated within the ENE
                    16
                                            BRENDA WEKSLER
                    17         Order (ECF No. 16). All requirements as stated in the Order scheduling the ENE (ECF No. 16) remain
                                            UNITED STATES MAGISTRATE JUDGE
                    18         the same.
                    19                                                     Dated this ______ day of January, 2020.
                    20                                                     ____________________________________
                                                                           UNITED STATES MAGISTRATE JUDGE
                    21

                    22

                    23

                    24

                    25

                    26         4838-2561-8865.1 061963.1034


                    27

                    28
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
                                                                               2.
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
